DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 11 August 2021 has been entered.
Disposition of claims:
	Claims 1, 23, 30, and 32-33 have been amended.
	Claims 7, 11, 13-22, 27, and 29 are cancelled.
	Claims 1-6, 8-10, 12, 23-26, 28, and 30-33 are pending.
The replacement abstract of 11 August 2021 has overcome the objection to the abstract of 11 May 2021. The objection has been withdrawn.
The amendments to claims 1, 23, 30, and 33 have overcome (i) the rejections of claims 1, 3-5, 8, 23-26, 30-31, and 33 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2011/0062429 A1) (hereafter “Kai”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Moon et al. (WO 2013/154325 A1) (hereafter 
The amendments to claims 1, 23, 30, 31, and 32 have overcome the rejections of claims 1-2, 4-5, 8, 23-26, 28, and 30-32 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) in view of Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action. The rejections have been withdrawn.
The amendments to claims 1, 23, 30, 31, and 32 have overcome the rejections of claims 1-2, 4-5, 8-9, 12, 23-26, 28, and 30-32 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) in view of Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo 
The amendments to claims 1, 23, 30, 31, and 32 have overcome the rejections of claims 1-2, 4-5, 8, 10, 12, 23-26, 28, and 30-32 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) in view of Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see the 2nd paragraph of p. 39 through the 2nd paragraph of p. 43 of the reply filed 11 August 2021, with respect to (i) the rejections of claims 1-2, 4-6, 8, 23-26, 30, and 32 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2011/0062429 A1) (hereafter “Kai”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action as well as (ii) the rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2011/0062429 A1) (hereafter “Kai”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Jang et al. (WO 2015/152644 A1—US 
The (i) rejections of claims 1-2, 4-6, 8, 23-26, 30, and 32 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2011/0062429 A1) (hereafter “Kai”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action as well as (ii) the rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2011/0062429 A1) (hereafter “Kai”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”), and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”) set forth in the last Office action have been withdrawn.
However, as outlined below, new grounds of rejection have been made.

Applicant’s arguments, see the 3rd paragraph of p. 43 through the 2nd paragraph of p. 45 of the reply filed 11 August 2021 with respect to (i) the rejections of claims 1, 3-5, 8, 23-26, 30-31, and 33 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2011/0062429 A1) (hereafter “Kai”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Moon et al. (WO 2013/154325 A1) (hereafter 

Applicant’s arguments, see the 3rd paragraph of p. 45 through the 4th  paragraph of p. 45 of the reply filed 11 August 2021 with respect to the rejections of claims 1-2, 4-5, 8, 23-26, 28, and 30-32 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) in view of Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 6th paragraph of p. 46 through the final  paragraph of p. 47 of the reply filed 11 August 2021 with respect to the rejections of claims 1-2, 4-5, 8-9, 12, 23-26, 28, and 30-32 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) in view of Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 1st paragraph of p. 48 through the 2nd  paragraph of p. 49 of the reply filed 11 August 2021 with respect to the rejections of claims 1-2, 4-5, 8, 10, 12, 23-26, 28, and 30-32 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) in view of Moon et al. (WO 2013/154325 A1) (hereafter “Moon”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8, 23-26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 1-2, 4-5, 8, 23, 26, 30, and 32: Lee discloses a first compound having the structure shown below {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image1.png
    564
    506
    media_image1.png
    Greyscale
    
[AltContent: textbox (Lee’s Compound C-166)]

Where in each compound, R4 is an aryl group substituted with a heteroaryl group, and R1, R2, and R3 are hydrogen.
Lee does not exemplify a compound in which the dibenzofuran group of Lee's compound C-166 is bonded directly to the indolocarbazole skeleton.
However, Lee's compound C-166 has the structure of Lee's Formula 1, shown below {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226)}.
[AltContent: textbox (Lee’s formula (1))]
    PNG
    media_image2.png
    734
    868
    media_image2.png
    Greyscale


Where Lee's compound C-166 has Ar4 of Lee's formula (1) as dibenzothiophene, and L1 of Lee's formula (1) as phenylene groups.
Lee teaches that L1 can be a single bond or a substituted or unsubstituted arylene group {paragraph [0010]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lee's compound C-166 by substituting the phenylene linking groups bonding the dibenzothiophene groups to the indolocarbazole skeleton with single bonds, based on the teachings of Lee. The substitution would have been one known element for another known element and would have led to results similar to those of Lee's compound C-166. See MPEP 2143(I)(B). The selection of a single bond would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of compound structures to be used to make 
Lee does not teach that the dibenzothiophene groups of Lee’s compounds can be aza-type dibenzothiophene groups, i.e. contain a nitrogen atom in place of one of the carbon atoms.
Lin teaches compounds that comprise aza-type dibenzothiophene groups having the structural formula below that can be used as host materials for phosphorescent light-emitting materials in organic light emitting devices {(paragraph [0048]: The compounds of the disclosure can be used as host materials for phosphorescent light-emitting materials in organic light emitting devices.), (paragraphs [0050]-[0051]: The compounds of the disclosure comprise aza-type dibenzothiophene or aza-type dibenzofuran groups in which one of the carbon atoms of the equivalent dibenzothiophene or dibenzofuran group is replaced by a nitrogen atom.)}.

    PNG
    media_image3.png
    291
    858
    media_image3.png
    Greyscale

Where in the structural formula above, at least one of X1 through X8 (the non-ring bonded atoms) is N {paragraph [0051]}.
Lin teaches that the compounds comprising these aza-type dibenzothiophene groups are more easily reduced by than their dibenzothiophene containing counterparts, and thus may provide devices having low operating voltage {paragraph [0045]}
Therefore, at the time the invention was effectively filed, it would have been obvious to have further modified Lee’s Compound C-166 by replacing one of the carbon atoms of the dibenzothiophene group with a nitrogen atom, based on the teaching of Lin. The motivation for doing so would have been to provide compounds that are more easily reduced and can provide low operating voltage, as taught by Lin.
Furthermore, it would have been obvious to have selected one of the carbon atoms on the benzene ring that is bonded to the N atom of the indolocarbazole group, because there are only 7 possible places for the replacement to occur. The choice would have been from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).
The resultant compounds would have the structure of the instant Formula I where: R1 through R3 are hydrogen; R is the terphenyl groups shown above; R4 is an aza-type dibenzothiophene group in which one of the pyridine ring of the aza-type dibenzothiophene is bonded to the indolocarbazole group.
Lee does not disclose a specific device comprising Lee’s Compound C-166.
However, Lee further teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
The organic layer comprises an emissive layer that comprises a composition of materials that comprises a first compound having the structure of Lee’s formula 1 (such as Lee’s Compound shown above) that is a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound taught by Lee as modified by Lin by incorporating it into the light emitting layer of the OLED of Lee described above as one of the host materials for a phosphorescent dopant, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Lee does not teach that the OLED comprises a compound having the structure of the instant Formula III.
Jang teaches an OLED comprising the compounds having the structure of the instant Formula III, such as the compounds shown below {(paragraphs [0045]-[0047]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.), (paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (p. 17, the Compound represented by Formula 1-8, shown below), (paragraph [0349] and Table 3; Example 1-2 uses the Compound represented by Jang’s Formula 1-8)}.
[AltContent: textbox (Jang’s Formula 1-8)]
    PNG
    media_image4.png
    492
    496
    media_image4.png
    Greyscale


The compound having the structure of Jang’s Formula 1-8 has the structure of the instant Formula III where: L2 and L3 are both single bonds; G3 is biphenyl; G2 is phenyl; L1 is a single bond; n is 0; G1 is fluorene; m is 2; G4 is in each case phenyl.
Jang teaches that the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer, improving light emitting efficiency and the stability of the OLED {paragraph [0051]}.
Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}.
Lee teaches that the OLED of Lee comprises an electron transport layer, and that the electron transport layer can be located adjacent to and in contact with the light-emitting layer on the cathode side {paragraphs [0040] and [0056]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Lee by using Jang’s compound having the structure of Jang’s Formula 1-8 as the material of the electron transport layer located adjacent to and in contact with the light-emitting layer on the cathode side of the OLED of Lee, based on the teaching of Jang and Lee. The motivation for doing so would have been to use a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life that can block holes from the light-emitting layer in an electron transport layer of the device of Lee, based on the teaching of Jang. 
Lee as modified by Lin and Jang does not teach that the OLED of Lee comprises a composition of the modified Lee’s Compound C-166 and the compound of Jang’s Formula 1-8.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Lee as modified by Lin, and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise the modified Compound of Lee and the compound of Formula 1-8 of Jang.
The instant organic layer is being equated with the stack of layers of the device of Lee as modified by Lin, Jang, and Seo consisting of the light-emitting layer comprising the modified compound of Lee and the phosphorescent light-emitting material of Lee described above and the mixed layer comprising the modified Compound of Lee and the compound of Formula 1-8 of Jang. Each of the constituent layers of this stack of layers must necessarily transport charges in order for charges to reach light-emitting dopants. Therefore, the stack of layers described above can be equated with a transporting layer and the modified Compound of Lee and the compound of Formula 1-8 of Jang can be equated with transporting materials.
Therefore, Lee as modified by Lin, Jang, and Seo teaches an organic light emitting device comprising a substrate, a first electrode, a first composition comprising the modified compound of Lee and Jang’s Compound 1-8 over the first electrode, and a second electrode. Therefore, Lee as modified by Lin, Jang, and Seo also discloses a method of making the organic light emitting device. The method of the current claim 30 only describes providing a substrate with the first electrode disposed thereon; depositing the first composition over the first electrode; and depositing the second electrode over the first organic layer. Because the modified device of Lee meets these criteria, the method of making the device of Lee meets the limitations of the current claim 30.

Regarding claim 6: Lee as modified by Lin, Jang, and Seo teaches all of the features with respect to claim 1, as outlined above.
As described above, the exact position at which the N atom is placed in the aza-dibenzothiophene structure of the modified compound of Lin is not specified.
However, as described above, there are only 7 possible positions at which the N atom of the aza-dibenzothiophene can be placed.
At the time the invention was effectively filed, it would have been obvious to have further modified the compound of Lee by specifically replacing the carbon atom at the 3 position of the dibenzothiophene with an N atom to form the aza-dibenzofuran, based on the teaching of Lin. The choice would have been from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select 
The resultant compound would have the structure of the instant Compound A26.

Regarding claim 24: Lee as modified by Lin, Jang, and Seo teaches all of the features with respect to claim 23, as outlined above.
As described above, instant organic layer is being equated with the stack of layers of the device of Lee as modified by Lin, Jang, and Seo consisting of the light-emitting layer comprising the modified compound of Lee and the phosphorescent light-emitting material of Lee described above and the mixed layer comprising the modified Compound of Lee and the compound of Formula 1-8 of Jang. As described above, the modified compound of Lee is a host material and is comprised in a layer containing the phosphorescent dopant of Lee. Furthermore, light is emitting from this layer and therefore, light is emitted from the stack of layers of the device of Lee as modified by Lin, Jang, and Seo consisting of the light-emitting layer comprising the modified compound of Lee and the phosphorescent light-emitting material of Lee described above and the mixed layer comprising the modified Compound of Lee and the compound of Formula 1-8 of Jang, making the layer an emissive layer.

Regarding claim 25:
As described above, the light emitting layer of Lee comprises a phosphorescent dopant. 
However, Lee does not exemplify a specific phosphorescent dopant in a device comprising the compound of Lee shown above.
Lee does teach that the phosphorescent dopants D-1 through D-212 can be used in the OLED of Lee {paragraphs [0041]-[0042] and [0045]}. Lee exemplifies dopant D-1, shown below, in several example devices {Table 1}.

    PNG
    media_image5.png
    650
    375
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the OLED taught by Lee as modified by Lin, Jang, and Seo by using Lee’s Compound D-1 as the phosphorescent dopant of the light emitting layer, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to 

Regarding claim 31: Lee as modified by Lin, Jang, and Seo teaches all of the features with respect to claim 1, as outlined above.
Lee does not exemplify a compound similar to Compound C-166 shown above in which the terphenyl group that is the instant R is instead a terphenyl group having an m-phenyl group.
However, Lee teaches the indolocarbazole derivative compounds shown below as host materials of the light-emitting layer having the structure of Lee’s formula 1 {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 11, compound C-34), (p. , Compound C-35)}. 

[AltContent: textbox (Lee’s Compound C-34)][AltContent: textbox (Lee’s Compound C-35)] 
    PNG
    media_image6.png
    781
    968
    media_image6.png
    Greyscale
         
    PNG
    media_image7.png
    694
    693
    media_image7.png
    Greyscale


The only difference between the compounds shown above is that one compound comprises a terphenyl group having two p-phenylene groups bonded to an N atom and 
Thus, indolocarbazole derivative compounds comprising one para bonded phenylene group and one meta bonded phenylene group as a substituent on an N atom of the indolocarbazole skeleton as well as a terphenyl group having two p-phenylene groups as a substituent on an N atom of the indolocarbazole skeleton were both known elements in the prior art. 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Lee’s Compound C-166 by substituting the terphenyl group having two p-phenylene groups substituted onto the N atoms of the indolocarbazole skeleton of Lee’s Compound C-166 with a terphenyl group comprising a para-bonded phenylene group bonded to a meta-bonded phenylene group as in Lee’s Compound C-35, based on the teachings of Lee. The substitution would have been one known element for another known element and would have led to results similar to those of Lee’s Compound C-166. See MPEP 2143(I)(B). Additionally, based on the exemplified compounds of Lee, selecting a para-bonded phenylene group bonded to a meta-bonded phenylene group for the substitution would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) as applied to claim 23 above, and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”).
Regarding claim 28: Lee as modified by Lin, Jang, and Seo teaches all of the features with respect to claim 23, as outlined above.
Lee does not exemplify a specific consumer product comprising the OLED device of Lee.
However, Lee teaches that the OLED device of Lee can be applied to display systems {paragraph [0054]}.
Joo et al. teaches an OLED display device {(Fig. 7), (p. 5, ¶ [0086]; Fig. 7 is an OLED display device.)}. Joo et al. teaches that organic light emitting elements can be used to build thin and light flat panel displays {paragraph [0005]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used the organic electroluminescent devices taught by Lee as modified by Lin, Jang, and Seo in a flat panel display, based on the teachings of Lee and Joo. The motivation for doing so would have been to provide a thin and light display, as taught by Joo.

Claims 1, 3-5, 8, 23-24, 26, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 1, 3-5, 8, 23, 26, 30, and 33: Lee discloses a first compound having the structure shown below {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 47, Compound C-226), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

[AltContent: textbox (Lee’s Compound C-226)]    
    PNG
    media_image8.png
    565
    578
    media_image8.png
    Greyscale



Where in the compound, R4 is an aryl group substituted with a heteroaryl group, and R1, R2, and R3 are hydrogen.
Lee does not exemplify a compound in which the dibenzofuran group of Lee's Compound C-226 is bonded directly to the indolocarbazole skeleton.
However, Lee's Compound C-226 has the structure of Lee's Formula 1, shown below {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226)}.
[AltContent: textbox (Lee’s formula (1))]
    PNG
    media_image2.png
    734
    868
    media_image2.png
    Greyscale


Where Lee's Compound C-226 has Ar4 of Lee's formula (1) as dibenzothiophene, and L1 of Lee's formula (1) as phenylene groups.
Lee teaches that L1 can be a single bond or a substituted or unsubstituted arylene group {paragraph [0010]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lee's Compound C-226 by substituting the phenylene linking groups bonding the dibenzothiophene groups to the indolocarbazole skeleton with single bonds, based on the teachings of Lee. The substitution would have been one known element for another known element and would 
Lee does not teach that the dibenzothiophene groups of Lee’s compounds can be aza-type dibenzothiophene groups, i.e. contain a nitrogen atom in place of one of the carbon atoms.
Lin teaches compounds that comprise aza-type dibenzothiophene groups having the structural formula below that can be used as host materials for phosphorescent light-emitting materials in organic light emitting devices {(paragraph [0048]: The compounds of the disclosure can be used as host materials for phosphorescent light-emitting materials in organic light emitting devices.), (paragraphs [0050]-[0051]: The compounds of the disclosure comprise aza-type dibenzothiophene or aza-type dibenzofuran groups in which one of the carbon atoms of the equivalent dibenzothiophene or dibenzofuran group is replaced by a nitrogen atom.)}.

    PNG
    media_image3.png
    291
    858
    media_image3.png
    Greyscale

Where in the structural formula above, at least one of X1 through X8 (the non-ring bonded atoms) is N {paragraph [0051]}.
Lin teaches that the compounds comprising these aza-type dibenzothiophene groups are more easily reduced by than their dibenzothiophene containing counterparts, and thus may provide devices having low operating voltage {paragraph [0045]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to have further modified Lee's Compound C-226 by replacing one of the carbon atoms of the dibenzothiophene groups with a nitrogen atom, based on the teaching of Lin. The motivation for doing so would have been to provide compounds that are more easily reduced and can provide low operating voltage, as taught by Lin.
Furthermore, it would have been obvious to have selected one of the carbon atoms on the benzene ring that is bonded to the N atom of the indolocarbazole group, because there are only 7 possible places for the replacement to occur. The choice would have been from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).
The resultant compound would have the structure of the instant Formula II where: R1 through R3 are hydrogen; R is the terphenyl groups shown above; R4 is an aza-type dibenzothiophene group in which one of the pyridine ring of the aza-type dibenzothiophene is bonded to the indolocarbazole group.
Lee does not disclose a specific device comprising Lee’s Compound C-226.
However, Lee further teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}
The organic layer comprises an emissive layer that comprises a composition of materials that comprises a first compound having the structure of Lee’s formula 1 (such as Lee’s Compound shown above) that is a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound taught by Lee as modified by Lin by incorporating it into the light emitting layer of the OLED of Lee described above as one of the host materials for a phosphorescent dopant, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Lee does not teach that the OLED comprises a compound having the structure of the instant Formula III.
Jang teaches an OLED comprising the compounds having the structure of the instant Formula III, such as the compounds shown below {(paragraphs [0045]-[0047]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.), (paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (p. 17, the Compound represented by Formula 1-8, shown below), (paragraph [0349] and Table 3; Example 1-2 uses the Compound represented by Jang’s Formula 1-8)}.
[AltContent: textbox (Jang’s Formula 1-8)]
    PNG
    media_image4.png
    492
    496
    media_image4.png
    Greyscale


The compound having the structure of Jang’s Formula 1-8 has the structure of the instant Formula III where: L2 and L3 are both single bonds; G3 is biphenyl; G2 is phenyl; L1 is a single bond; n is 0; G1 is fluorene; m is 2; G4 is in each case phenyl.
Jang teaches that the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer, improving light emitting efficiency and the stability of the OLED {paragraph [0051]}.
Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be {paragraphs [0124]-[0128]}.
Lee teaches that the OLED of Lee comprises an electron transport layer, and that the electron transport layer can be located adjacent to and in contact with the light-emitting layer on the cathode side {paragraphs [0040] and [0056]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Lee by using Jang’s compound having the structure of Jang’s Formula 1-8 as the material of the electron transport layer located adjacent to and in contact with the light-emitting layer on the cathode side of the OLED of Lee, based on the teaching of Jang and Lee. The motivation for doing so would have been to use a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life that can block holes from the light-emitting layer in an electron transport layer of the device of Lee, based on the teaching of Jang. 
Lee as modified by Lin and Jang does not teach that the OLED of Lee comprises a composition of the modified Compound C-226 of Lee and the compound of Jang’s Formula 1-8.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Lee as modified by Lin, and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise the modified Compound of Lee and the compound of Formula 1-8 of Jang.
The instant organic layer is being equated with the stack of layers of the device of Lee as modified by Lin, Jang, and Seo consisting of the light-emitting layer comprising the modified compound of Lee and the phosphorescent light-emitting material of Lee described above and the mixed layer comprising the modified Compound of Lee and the compound of Formula 1-8 of Jang. Each of the constituent 
Therefore, Lee as modified by Lin, Jang, and Seo teaches an organic light emitting device comprising a substrate, a first electrode, a first composition comprising the modified compound of Lee and Jang’s Compound 1-8 over the first electrode, and a second electrode. Therefore, Lee as modified by Lin, Jang, and Seo also discloses a method of making the organic light emitting device. The method of the current claim 30 only describes providing a substrate with the first electrode disposed thereon; depositing the first composition over the first electrode; and depositing the second electrode over the first organic layer. Because the modified device of Lee meets these criteria, the method of making the device of Lee meets the limitations of the current claim 30.

Regarding claim 24: Lee as modified by Lin, Jang, and Seo teaches all of the features with respect to claim 23, as outlined above.
As described above, instant organic layer is being equated with the stack of layers of the device of Lee as modified by Lin, Jang, and Seo consisting of the light-emitting layer comprising the modified compound of Lee and the phosphorescent light-emitting material of Lee described above and the mixed layer comprising the modified Compound of Lee and the compound of Formula 1-8 of Jang. As described above, the modified compound of Lee is a host material and is comprised in a layer containing the .

Claims 1-2, 4-5, 8-9, 12, 23-24, 26, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 1-2, 4-5, 8, 23, 26, 30, and 32: Lee discloses a first compound having the structure shown below {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image1.png
    564
    506
    media_image1.png
    Greyscale
    
[AltContent: textbox (Lee’s Compound C-166)]

Where in each compound, R4 is an aryl group substituted with a heteroaryl group, and R1, R2, and R3 are hydrogen.
Lee does not exemplify a compound in which the dibenzofuran group of Lee's compound C-166 is bonded directly to the indolocarbazole skeleton.
However, Lee's compound C-166 has the structure of Lee's Formula 1, shown below {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226)}.
[AltContent: textbox (Lee’s formula (1))]
    PNG
    media_image2.png
    734
    868
    media_image2.png
    Greyscale


Where Lee's compound C-166 has Ar4 of Lee's formula (1) as dibenzothiophene, and L1 of Lee's formula (1) as phenylene groups.
Lee teaches that L1 can be a single bond or a substituted or unsubstituted arylene group {paragraph [0010]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lee's compound C-166 by substituting the phenylene linking groups bonding the dibenzothiophene groups to the indolocarbazole skeleton with single bonds, based on the teachings of Lee. The substitution would have been one known element for another known element and would have led to results similar to those of Lee's compound C-166. See MPEP 2143(I)(B). The selection of a single bond would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of compound structures to be used to make 
Lee does not teach that the dibenzothiophene groups of Lee’s compounds can be aza-type dibenzothiophene groups, i.e. contain a nitrogen atom in place of one of the carbon atoms.
Lin teaches compounds that comprise aza-type dibenzothiophene groups having the structural formula below that can be used as host materials for phosphorescent light-emitting materials in organic light emitting devices {(paragraph [0048]: The compounds of the disclosure can be used as host materials for phosphorescent light-emitting materials in organic light emitting devices.), (paragraphs [0050]-[0051]: The compounds of the disclosure comprise aza-type dibenzothiophene or aza-type dibenzofuran groups in which one of the carbon atoms of the equivalent dibenzothiophene or dibenzofuran group is replaced by a nitrogen atom.)}.

    PNG
    media_image3.png
    291
    858
    media_image3.png
    Greyscale

Where in the structural formula above, at least one of X1 through X8 (the non-ring bonded atoms) is N {paragraph [0051]}.
Lin teaches that the compounds comprising these aza-type dibenzothiophene groups are more easily reduced by than their dibenzothiophene containing counterparts, and thus may provide devices having low operating voltage {paragraph [0045]}
Therefore, at the time the invention was effectively filed, it would have been obvious to have further modified Lee’s Compound C-166 by replacing one of the carbon atoms of the dibenzothiophene group with a nitrogen atom, based on the teaching of Lin. The motivation for doing so would have been to provide compounds that are more easily reduced and can provide low operating voltage, as taught by Lin.
Furthermore, it would have been obvious to have selected one of the carbon atoms on the benzene ring that is bonded to the N atom of the indolocarbazole group, because there are only 7 possible places for the replacement to occur. The choice would have been from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).
The resultant compounds would have the structure of the instant Formula I where: R1 through R3 are hydrogen; R is the terphenyl groups shown above; R4 is an aza-type dibenzothiophene group in which one of the pyridine ring of the aza-type dibenzothiophene is bonded to the indolocarbazole group.
Lee does not disclose a specific device comprising Lee’s Compound C-166.
However, Lee further teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
The organic layer comprises an emissive layer that comprises a composition of materials that comprises a first compound having the structure of Lee’s formula 1 (such as Lee’s Compound shown above) that is a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound taught by Lee as modified by Lin by incorporating it into the light emitting layer of the OLED of Lee described above as one of the host materials for a phosphorescent dopant, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Lee does not teach that the OLED comprises a compound having the structure of the instant Formula III.
Tanaka teaches the compounds shown below for use as electron transport layer materials in an organic light-emitting device {(paragraph [0147]: The cyclic azine compound have the structure of the Tanaka’s Formula (1) can be used the material of an electron transport layer in an organic light-emitting device.), (paragraphs [0000]-[0000]: The Compounds having the structure of Tanaka’s Formula (1) are exemplified by Compounds (A-1) through (A-561).), (paragraph [0071]: Compound (A-98))}.
[AltContent: textbox (Tanaka’s Compound (A-98))]
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 

Tanaka’s Compound (A-98) is used in the example devices of Tanaka and is used in the device with the lowest driving voltage {paragraphs [0240]-[0243] and Table 1}. 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the OLED of Lee as modified by Lin by using Tanaka’s Compound (A-98) as the material of the electron transport layer of the device of Lee, based on the teaching of Tanaka. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Tanaka’s Compound (A-97) would have been a choice from a finite number of identified, predictable solutions taught by Tanaka, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Lee as modified by Lin and Tanaka does not teach that G2 and G3
Jang teaches an OLED comprising the compounds having the structure of the Jang’s Formula 1, having the structure shown below {paragraphs [0009]-[0011]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.}.

    PNG
    media_image10.png
    518
    539
    media_image10.png
    Greyscale

Where Ar1 through Ar3 are each different {paragraph [0011]}.
Jang teaches that Ar1 of Jang’s Formula 1 can be phenyl and Ar2 of Jang’s Formula 1 can be biphenyl, as shown below {(paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (paragraphs [0136] and [0142] describing Formula 1-B and Formula 1-B-1; pp. 16-18, Formulas 1-1 through 1-12)}.

    PNG
    media_image11.png
    172
    535
    media_image11.png
    Greyscale

Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}
At the time the invention was effectively filed, it would have been obvious to have modified the Compound of Tanaka’s Compound A-98 by replacing one of the phenyl group substituents on the triazine ring with a biphenyl group, based on the teaching of Jang. The motivation for doing so would have been to provide a more asymmetric compound in order to provide a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life, as taught by Jang.
The resultant compound has the structure of the instant Formula III where G1 is dibenzothiophene; m is 0; n is 1; G5 is biphenyl; L1 is phenyl; L2 is a single bond; G2 is phenyl; L3 is a single bond; G3 is biphenyl.
Lee as modified by Lin, Tanaka, and Jang does not teach that the OLED of Lee comprises a composition of the modified Lee’s Compound C-166 and the modified compound (A-98) of Tanaka.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Lee as modified by Lin, Tanaka, and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise the modified Compound of Lee and the modified compound of Tanaka. 
The instant organic layer is being equated with the stack of layers of the device of Lee as modified by Lin, Tanaka, Jang, and Seo consisting of the light-emitting layer comprising Lee’s modified Compound C-166 and a phosphorescent dopant and the mixed layer comprising the modified Compound of Lee and the modified compound of Tanaka. Each of the constituent layers of this stack of layers must necessarily transport charges in order for charges to reach light-emitting dopants. Therefore, the stack of layers described above can be equated with a transporting layer and the modified 
Therefore, Lee as modified by Lin, Tanaka, Jang, and Seo teaches an organic light emitting device comprising a substrate, a first electrode, a first composition comprising Lee’s modified compound and the modified compound of Tanaka over the first electrode, and a second electrode. Therefore, Lee as modified by Lin, Tanaka, Jang, and Seo also discloses a method of making the organic light emitting device. The method of the current claim 30 only describes providing a substrate with the first electrode disposed thereon; depositing the first composition over the first electrode; and depositing the second electrode over the first organic layer. Because the modified device of Lee meets these criteria, the method of making the device of Lee meets the limitations of the current claim 30.

Regarding claim 9: Lee as modified by Lin, Tanaka, Jang, and Seo teaches all of the limitations with respect to claim 1, as outlined above.
Lee as modified by Lin, Tanaka, Jang, and Seo does not exemplify that Tanaka’s modified compound (A-98) comprises the instant structure G4.
However, Tanaka’s Compound (A-98) has the structure of Tanaka’s general formula (1) where T is dibenzothiophene consistent with the formula (T-4), shown below {(paragraph [0062]: The compounds (A-1) to (A-561) have the structure of Tanaka’s general formula (1).), (paragraphs [0010]-[0011]: T of Tanaka’s general formula (1) is a heteroaromatic group.), (paragraphs [0060]-[0061]: T of Tanaka’s general formula (1) is preferably the structure (T-4).)}. 
[AltContent: textbox (Tanaka’s structure (T-4))]
    PNG
    media_image12.png
    77
    198
    media_image12.png
    Greyscale


Where W2 can be S and Ar3 can be hydrogen or alternatively can phenyl, pyridine, or quinoline {paragraph [0061]}.
This is exemplified by Tanaka’s compounds A-107 and A-108, among many others {paragraphs [0062]-[0063]: The Compounds having the structure of Tanaka’s Formula (1) are exemplified by Compounds (A-1) through (A-561)}.
Tanaka’s compound (A-98) comprises Ar3 of Tanaka’s structure (T-4) as hydrogen.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tanaka’s compound (A-98) by substituting a hydrogen atom on the benzene ring not bonded to the triazine ring with one of a phenyl, pyridine, or quinoline, based on the teachings of Tanaka. The substitution would have been one known element for another known element and would have led to results similar to those of Tanaka’s compound (A-98). See MPEP 2143(I)(B). The choice of the location of the substitution would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 12: Lee as modified by Lin, Tanaka, Jang, and Seo teaches all of the limitations with respect to claim 1, as outlined above.
Lee as modified by Lin, Tanaka, Jang, and Seo teaches the claimed invention above but fails to teach that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%. It is reasonable to presume that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5% is inherent to Lee as modified by Lin, Tanaka, Jang, and Seo. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
As outlined above, Lee as modified by Lin, Tanaka, Jang, and Seo teaches the composition of the modified Compound C-166 of Lee and the modified Compound (A-98) of Tanaka as the second compound. This differs from an example composition of 
The modified Compound C-166 of Lee is structurally similar to Compound A3, the differences being that the substituent that is the instant R4 is biphenyl in the instant Compound A3 while it is aza-dibenzothiophene in the modified Compound C-166 of Lee. Paragraph [56] of the instant specification present biphenyl and aza-dibenzothiophene are obvious variants of the instant R4. Therefore, based on the description of the instant specification, a compound comprising the instant R4 as quinazolinyl would have substantially the same performance as a compound in which the instant R4 is biphenyl. 
The modified Compound (A-98) of Tanaka is structurally similar to Compound F5, the differences being that the instant G3 is biphenyl in the former and phenyl in the latter and that the dibenzothiophene group is bonded in a different position. Paragraph [59] of the instant specification present biphenyl and phenyl as obvious variants of the instant G3. Paragraph [61] of the instant specification present the bonding position of the dibenzothiophene in the modified compound (A-98) of Tanaka as being an obvious variant of the bonding position of the dibenzothiophene in the instant Compound F5. Therefore, based on the description of the instant specification, a compound comprising the instant G3 as biphenyl and having the dibenzothiophene bonding position of the modified compound (A-98) of Tanaka would have substantially the same performance as a compound in which the instant G3
Therefore, a composition comprising the modified Compound C-166 of Lee and the modified compound (A-98) of Tanaka would have substantially the same properties to a composition comprising the instant Compound A3 and the instant Compound F5.
Paragraph [64] of the instant specification states that the composition of the first compound and the second compound of the instant application can be such that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%. The 17 specified compositions of the instant specification would have the properties that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%.
A specifically exemplified composition of the instant specification would have the properties outlined above. Therefore, as described above, a composition comprising the 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Lee as modified by Lin, Tanaka, Jang, and Seo product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 24: Lee as modified by Lin, Jang, and Seo teaches all of the features with respect to claim 23, as outlined above.
As described above, instant organic layer is being equated with the stack of layers of the device of Lee as modified by Lin, Jang, and Seo consisting of the light-emitting layer comprising the modified compound of Lee and the phosphorescent light-emitting material of Lee described above and the mixed layer comprising the modified Compound of Lee and the modified compound of Tanaka. As described above, the modified compound of Lee is a host material and is comprised in a layer containing the phosphorescent dopant of Lee. Furthermore, light is emitting from this layer and therefore, light is emitted from the stack of layers of the device of Lee as modified by Lin, Tanaka, Jang, and Seo consisting of the light-emitting layer comprising the modified compound of Lee and the phosphorescent light-emitting material of Lee described above and the mixed layer comprising the modified Compound of Lee and the modified compound of Tanaka, making the layer an emissive layer.

Claims 1-2, 4-5, 8, 10, 12, 23-24, 26, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 1-2, 4-5, 8, 10, 23, 26, 30, and 32: Lee discloses a first compound having the structure shown below {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.


    PNG
    media_image1.png
    564
    506
    media_image1.png
    Greyscale
    
[AltContent: textbox (Lee’s Compound C-166)]

Where in each compound, R4 is an aryl group substituted with a heteroaryl group, and R1, R2, and R3 are hydrogen.
Lee does not exemplify a compound in which the dibenzofuran group of Lee's compound C-166 is bonded directly to the indolocarbazole skeleton.
However, Lee's compound C-166 has the structure of Lee's Formula 1, shown below {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226)}.
[AltContent: textbox (Lee’s formula (1))]
    PNG
    media_image2.png
    734
    868
    media_image2.png
    Greyscale


Where Lee's compound C-166 has Ar4 of Lee's formula (1) as dibenzothiophene, and L1 of Lee's formula (1) as phenylene groups.
Lee teaches that L1 can be a single bond or a substituted or unsubstituted arylene group {paragraph [0010]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lee's compound C-166 by substituting the phenylene linking groups bonding the dibenzothiophene groups to the indolocarbazole skeleton with single bonds, based on the teachings of Lee. The substitution would have been one known element for another known element and would have led to results similar to those of Lee's compound C-166. See MPEP 2143(I)(B). The selection of a single bond would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of compound structures to be used to make 
Lee does not teach that the dibenzothiophene groups of Lee’s compounds can be aza-type dibenzothiophene groups, i.e. contain a nitrogen atom in place of one of the carbon atoms.
Lin teaches compounds that comprise aza-type dibenzothiophene groups having the structural formula below that can be used as host materials for phosphorescent light-emitting materials in organic light emitting devices {(paragraph [0048]: The compounds of the disclosure can be used as host materials for phosphorescent light-emitting materials in organic light emitting devices.), (paragraphs [0050]-[0051]: The compounds of the disclosure comprise aza-type dibenzothiophene or aza-type dibenzofuran groups in which one of the carbon atoms of the equivalent dibenzothiophene or dibenzofuran group is replaced by a nitrogen atom.)}.

    PNG
    media_image3.png
    291
    858
    media_image3.png
    Greyscale

Where in the structural formula above, at least one of X1 through X8 (the non-ring bonded atoms) is N {paragraph [0051]}.
Lin teaches that the compounds comprising these aza-type dibenzothiophene groups are more easily reduced by than their dibenzothiophene containing counterparts, and thus may provide devices having low operating voltage {paragraph [0045]}
Therefore, at the time the invention was effectively filed, it would have been obvious to have further modified Lee’s Compound C-166 by replacing one of the carbon atoms of the dibenzothiophene group with a nitrogen atom, based on the teaching of Lin. The motivation for doing so would have been to provide compounds that are more easily reduced and can provide low operating voltage, as taught by Lin.
Furthermore, it would have been obvious to have selected one of the carbon atoms on the benzene ring that is bonded to the N atom of the indolocarbazole group, because there are only 7 possible places for the replacement to occur. The choice would have been from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).
The resultant compounds would have the structure of the instant Formula I where: R1 through R3 are hydrogen; R is the terphenyl groups shown above; R4 is an aza-type dibenzothiophene group in which one of the pyridine ring of the aza-type dibenzothiophene is bonded to the indolocarbazole group.
Lee does not disclose a specific device comprising Lee’s Compound C-166.
However, Lee further teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
The organic layer comprises an emissive layer that comprises a composition of materials that comprises a first compound having the structure of Lee’s formula 1 (such as Lee’s Compound shown above) that is a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound taught by Lee as modified by Lin by incorporating it into the light emitting layer of the OLED of Lee described above as one of the host materials for a phosphorescent dopant, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Lee does not teach that the OLED comprises a compound having the structure of the instant Formula III.
Tanaka teaches the compounds shown below for use as electron transport layer materials in an organic light-emitting device {(paragraph [0147]: The cyclic azine compound have the structure of the Tanaka’s Formula (1) can be used the material of an electron transport layer in an organic light-emitting device.), (paragraphs [0000]-[0000]: The Compounds having the structure of Tanaka’s Formula (1) are exemplified by Compounds (A-1) through (A-561).), (paragraph [0071]: Compound (A-98)), (paragraph [0071]: Compound (A-97))}.
[AltContent: textbox (Tanaka’s Compound (A-97))][AltContent: textbox (Tanaka’s Compound (A-98))]
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


The compounds above are triazine compounds. 
Tanaka’s Compound (A-98) is used in the example devices of Tanaka and is used in the device with the lowest driving voltage {paragraphs [0240]-[0243] and Table 1}. Tanaka’s Compound (A-97) is a position isomer of Tanaka’s Compound (A-98). Given the structural similarity of Tanaka’s Compound (A-97) to Tanaka’s Compound (A-98), it would have been obvious to select Tanaka’s Compound (A-97).
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Lee as modified by Lin by using Tanaka’s Compound (A-97) as the material of the electron transport layer of the device of Lee, based on the teaching of Tanaka. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Tanaka’s Compound (A-97) would have been a choice from a finite number of identified, predictable solutions taught by Tanaka, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at 
Lee as modified by Lin and Tanaka does not teach that G2 and G3 are different.
Jang teaches an OLED comprising the compounds having the structure of the Jang’s Formula 1, having the structure shown below {paragraphs [0009]-[0011]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.}.

    PNG
    media_image10.png
    518
    539
    media_image10.png
    Greyscale

Where Ar1 through Ar3 are each different {paragraph [0011]}.
Jang teaches that Ar1 of Jang’s Formula 1 can be phenyl and Ar2 of Jang’s Formula 1 can be biphenyl, as shown below {(paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (paragraphs [0136] and [0142] describing Formula 1-B and Formula 1-B-1; pp. 16-18, Formulas 1-1 through 1-12)}.

    PNG
    media_image11.png
    172
    535
    media_image11.png
    Greyscale

Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be {paragraphs [0124]-[0128]}.
At the time the invention was effectively filed, it would have been obvious to have modified Tanaka’s Compound A-97 by replacing one of the phenyl group substituents on the triazine ring with a biphenyl group, based on the teaching of Jang. The motivation for doing so would have been to provide a more asymmetric compound in order to provide a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life, as taught by Jang.
The resultant compound has the structure of the instant Formula III where G1 is dibenzothiophene; m is 0; n is 1; G5 is biphenyl; L1 is phenyl; L2 is a single bond; G2 is phenyl; L3 is a single bond; G3 is biphenyl.
The resultant compound has the structure of the instant Compound F53.
Lee as modified by Lin, Tanaka, and Jang does not teach that the OLED of Lee comprises a composition of the modified Lee’s Compound C-166 and the modified compound (A-97) of Tanaka.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Lee as modified by Lin, Tanaka, and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise the modified Compound of Lee and the modified compound of Tanaka. 
The instant organic layer is being equated with the stack of layers of the device of Lee as modified by Lin, Tanaka, Jang and Seo consisting of the light-emitting layer comprising the modified Compound C-166 of Lee and the phosphorescent light-emitting material of Lee (as described above) and the mixed layer comprising the modified Compound of Lee and the modified compound of Tanaka. Each of the constituent layers 
Therefore, Lee as modified by Lin, Tanaka, Jang and Seo teaches an organic light emitting device comprising a substrate, a first electrode, a first composition comprising Lee’s modified compound and the modified compound of Tanaka over the first electrode, and a second electrode. Therefore, Lee as modified by Lin, Tanaka, Jang and Seo also teaches a method of making the organic light emitting device. The method of the current claim 30 only describes providing a substrate with the first electrode disposed thereon; depositing the first composition over the first electrode; and depositing the second electrode over the first organic layer. Because the modified device of Lee meets these criteria, the method of making the device of Lee meets the limitations of the current claim 30.

Regarding claim 12: Lee as modified by Lin, Tanaka, Jang, and Seo teaches all of the limitations with respect to claim 1, as outlined above.
Lee as modified by Lin, Tanaka, Jang, and Seo teaches the claimed invention above but fails to teach that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between -6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%. It is reasonable to presume that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5% is inherent to Lee as modified by Lin, Tanaka, Jang, and Seo. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
As outlined above, Lee as modified by Lin, Tanaka, Jang, and Seo teaches the composition of the modified Compound C-166 of Lee as the first compound and the instant Compound F53 as the second compound. This differs from an example composition of the instant first compound and the instant second compound, as outlined in paragraph [117] and Table PM of the instant specification in that the modified Compound C-166 of Lee is used in place of Compound A3 and Compound F53 is used in place of Compound F5.
The modified Compound C-166 of Lee is structurally similar to Compound A3, the differences being that the substituent that is the instant R4 is biphenyl in the instant Compound A3 while it is aza-dibenzothiophene in the modified Compound C-166 of Lee and the substituent that is the instant R is a terphenyl group comprising an m-phenyl 4. Therefore, based on the description of the instant specification, a compound comprising the instant R4 as aza-dibenzothiophene would have substantially the same performance as a compound in which the instant R4 is biphenyl. 
Compound F53 is structurally similar to Compound F5, the difference being that the instant G3 is biphenyl in the former and phenyl in the latter. Paragraph [59] of the instant specification present biphenyl and phenyl and obvious variants of the instant G3. Therefore, based on the description of the instant specification, a compound comprising the instant G3 as biphenyl would have substantially the same performance as a compound in which the instant G3 is phenyl. 
Therefore, a composition comprising the modified Compound C-166 of Lee and the instant Compound F53 would have substantially the same properties to a composition comprising the instant Compound A3 and the instant Compound F5.
Paragraph [64] of the instant specification states that the composition of the first compound and the second compound of the instant application can be such that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%. The 17 specified compositions of the -6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%.
A specifically exemplified composition of the instant specification would have the properties outlined above. Therefore, as described above, a composition comprising the modified Compound C-166 of Lee and the instant Compound F53 would also have these properties.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Lee as modified by Lin, Tanaka, Jang, and Seo product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 24: Lee as modified by Lin, Jang, and Seo teaches all of the features with respect to claim 23, as outlined above.
As described above, instant organic layer is being equated with the stack of layers of the device of Lee as modified by Lin, Jang, and Seo consisting of the light-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786